  Case 13-39443         Doc 79     Filed 04/03/19 Entered 04/03/19 08:51:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39443
         Stephanie M Lazalde

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2013.

         2) The plan was confirmed on 03/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/25/2014, 05/12/2015, 05/10/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/18/2019.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $47,700.00.

         10) Amount of unsecured claims discharged without payment: $31,291.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39443        Doc 79       Filed 04/03/19 Entered 04/03/19 08:51:28                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $39,610.78
       Less amount refunded to debtor                            $777.16

NET RECEIPTS:                                                                                   $38,833.62


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,700.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,709.09
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,409.09

Attorney fees paid and disclosed by debtor:                  $300.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Medical Group           Unsecured          10.00           NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured      1,501.00       1,501.17        1,501.17      1,501.17         0.00
BANK OF AMERICA                  Unsecured         753.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured         651.00        662.52          662.52        662.52         0.00
CAPITAL ONE NA                   Unsecured         374.00        374.25          374.25        374.25         0.00
CERASTES LLC                     Unsecured      1,300.00         868.91          868.91        868.91         0.00
CHECK N GO                       Unsecured            NA           0.00            0.00           0.00        0.00
CHICAGO TRIBUNE                  Unsecured          24.00           NA              NA            0.00        0.00
CHRIST HOSPITAL                  Unsecured         100.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        200.00          110.28        110.28         0.00
City of Country Club Hills       Unsecured         200.00           NA              NA            0.00        0.00
Comcast                          Unsecured         282.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         309.00        396.49          396.49        396.49         0.00
CREDIT ONE BANK                  Unsecured         625.00           NA              NA            0.00        0.00
GM FINANCIAL                     Unsecured      5,925.00            NA              NA            0.00        0.00
GM FINANCIAL                     Secured       20,000.00     26,568.72        26,568.72     26,568.72    2,568.37
MERCY PHYSICIAN BILLING          Unsecured          10.00           NA              NA            0.00        0.00
NICOR GAS                        Unsecured         293.00        373.82          373.82        373.82         0.00
OAKLAWN RADIOLOGY IMAGING        Unsecured         913.00           NA              NA            0.00        0.00
Orchard Bank                     Unsecured         544.00           NA              NA            0.00        0.00
Pediatric Cancer Institute       Unsecured          20.00           NA              NA            0.00        0.00
Riverside Health System          Unsecured         200.00           NA              NA            0.00        0.00
South Suburban Hospital          Unsecured         100.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured     17,960.00     21,585.41        21,585.41           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39443         Doc 79      Filed 04/03/19 Entered 04/03/19 08:51:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $26,568.72         $26,568.72         $2,568.37
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $26,568.72         $26,568.72         $2,568.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,872.85          $4,287.44              $0.00


Disbursements:

         Expenses of Administration                             $5,409.09
         Disbursements to Creditors                            $33,424.53

TOTAL DISBURSEMENTS :                                                                      $38,833.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
